This is an appeal from a decree of the Court of Chancery dated July 10th, 1947, awarding the custody of Douglas Hall, an infant of 12 years of age, to his mother, Miriam Hall.
The proceeding is an offshoot from a petition filed in the Court of Chancery August 12th, 1937, wherein the said Miriam Hall sought a divorce from her husband, Daniel Hall, the father of Douglas Hall, on the ground of her husband's extreme cruelty. On October 18th, 1939, a decree nisi (which was made final January 19th, 1940) was entered in that suit in favor of the wife granting her a divorce and awarding her the custody of the child, Douglas Hall.
When the child was about six weeks old, the father, Daniel Hall, took him to the home of the father's grandmother, Harriet Hall, who at the time of the hearing was 81 years old, *Page 274 
and placed the child in her care. Three months later Eva Hall, the mother of Daniel Hall, gave up her domestic labors and returned to live with her mother, Harriet Hall, and claims to have assisted in caring for the child. Miriam Hall was compelled to go to work as her husband, who died in an auto accident on January 1st, 1941, had never done anything substantial toward the support of the child from the day of its birth to the time of its father's death. The present application is made by Harriet Hall, the paternal great-grandmother, and Eva Hall, the paternal grandmother of the said Douglas Hall, by the filing of a petition in the said divorce proceedings between Miriam Hall and her late husband, Daniel Hall, praying for the custody of the child and asking that the mother, Miriam Hall, who had been demanding for many months the custody of the child, be enjoined and restrained from removing the child from the home of the grandparents.
Upon the return of an order to show cause granted on the filing of the petition, it was stipulated between counsel for Harriet Hall and Eva Hall, petitioners, and Miriam Hall, respondent, under the petition filed in this cause, as follows:
"That the Court herein shall determine upon the merits who shall have the right to the custody of Douglas Hall, child of the marriage of Miriam Hall and Daniel Hall, deceased, notwithstanding that the petitioners, Harriet Hall and Eva Hall, have filed their petition in a certain cause in this Court entitled `Between Miriam Hall, Petitioner, and Daniel Hall, Defendant, bearing docket No. 125, page 534, and notwithstanding the fact that the said Miriam Hall has not filed an answer to said petition and has not filed a counter-claim to said petition of the said Harriet Hall and Eva Hall, this Stipulation to serve in lieu thereof."
The case proceeded to a hearing on this issue before Advisory Master Hegarty, who filed an opinion marked "Not to be printed or published," wherein the learned advisory master reviewed the evidence, which was conflicting, and enunciated the law, which is undisputed, and being satisfied that the mother, Miriam Hall, was entitled to the actual and legal custody of said child in accordance with the terms of the decree entered in the divorce proceedings on October 18th, *Page 275 
1939, said advisory master advised the decree appealed from, which ordered and adjudged that the petition of Harriet Hall and Eva Hall be dismissed, and that the restraints in the order to show cause made therein be vacated; and that the care and legal and actual custody of the said Douglas Hall be awarded to Miriam Hall; and that the said Harriet Hall and Eva Hall forthwith deliver up and transfer the care and custody of the said Douglas Hall to Miriam Hall; and that the said Harriet Hall and Eva Hall be enjoined and restrained from taking at any time the said Douglas Hall from the custody of the said Miriam Hall forcibly or against her will, or otherwise without the order of the Court of Chancery; and from in anywise threatening or planning so to do; excepting that the said Harriet Hall and Eva Hall have leave to take Douglas Hall from the home of his mother, Miriam Hall, and to keep him and return him at the times and in the manner specifically set forth in said decree.
This is almost exclusively a factual case, and our examination of the proofs satisfies us that there was abundant support for the conclusions of the advisory master.
The decree is, therefore, affirmed, without costs.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 13.
For reversal — None. *Page 276